United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3225
                       ___________________________

                               Terry L. Thompson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Josh Klimek, Unit Manager; Diane Romkema, Case Manager; Jerrame Larsen,
D-H-O Hearing Officer; Lee Kaufenberg, Correctional Officer, in their individual
                           and official capacities

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                 ____________

                            Submitted: June 26, 2018
                              Filed: June 29, 2018
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
       South Dakota inmate Terry Thompson appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully
reviewed the record and the parties’ arguments on appeal, we conclude the district
court properly granted summary judgment. See South Dakota v. U.S. Dep’t of
Interior, 423 F.3d 790, 794 (8th Cir. 2007) (de novo standard of review); Dulany v.
Carnahan, 132 F.3d 1234, 1240-41 (8th Cir. 1997) (to prove deliberate indifference
to serious medical need, inmate must show treatment was so inappropriate as to
evidence intentional maltreatment or refusal to provide essential care); see also
Sanders v. Hobbs, 773 F.3d 186, 190 (8th Cir. 2014) (defendant may successfully
defend retaliation claim by showing some evidence that inmate actually committed
rule violation).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.

                                        -2-